Citation Nr: 1432512	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  14-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from January 1943 to March 1946, so during World War II.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).

Also note, however, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The most recent VA treatment records in the Veteran's claims file are dated only up to March 2009.  In August 2012, though not needed, he submitted a VA Form 21-4142 authorizing VA to obtain additional treatment records from the VA Medical Center (VAMC) in Colombia, Missouri.  But, to date, it does not appear that any additional records have been obtained, and this needs to be done before deciding this TDIU claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).


Also, notably, the Veteran submitted a March 2013 private opinion in support of this TDIU claim.  The commenting audiologist opined that the Veteran's 
service-connected hearing loss and tinnitus render him unemployable.  However, this commenting audiologist also indicated the evaluation she had performed was particularly difficult due to the Veteran's inability to remember directions, and that there was some confusion during the testing causing inconsistencies in the results of it.

Therefore, in order to obtain an accurate assessment of the Veteran's disabilities, he was scheduled for a VA compensation examination in April 2014.  But he failed to appear for that examination, and neither he nor his representative has provided any good-cause explanation for the absence or requested to have the examination rescheduled.  Typically, when a claimant fails to appear for an examination scheduled in conjunction with a claim for increase in compensation (including a TDIU), the claim "shall" be denied.  38 C.F.R. § 3.655(b).  However, as this claim must be remanded in order to satisfy VA's duty to obtain outstanding treatment records, the Veteran should also be scheduled for another VA compensation examination to determine the extent to which his service-connected hearing loss and tinnitus affect his employability.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013) (the uniquely pro-claimant character of the veterans' benefits system requires VA to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits).  In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated the Board cannot deny a Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, showing he can perform work that is substantially gainful versus just marginal in comparison.  See also Friscia v. Brown, 7 Vet. App. 294, 297 (1994) and Ferraro v. Derwinski, 1 Vet. App. 362 (1991).


Accordingly, this TDIU claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the VAMC in Columbia, Missouri, concerning all relevant evaluation or treatment since March 2009, and associate them with his claims file so they may be considered.

2.  Upon receipt of these additional records, schedule another VA audiological examination reassessing the severity of the Veteran's service-connected hearing loss and tinnitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with this requested VA compensation examination.  All indicated tests and studies should be completed.

In particular, the examiner must address whether the Veteran's service-connected hearing loss and tinnitus are so disabling as to render him unemployable, meaning incapable of obtaining and maintaining employment that could be considered substantially gainful (versus just marginal) when not considering his advancing age and the effects of disabilities that are not 
service-connected.

In making this assessment, the examiner must consider the history the Veteran reported in his September 2011 TDIU application (on VA Form 21-8940), indicating, among other things, that he has an 8th grade level education and a 25-year employment history as a machinist supervisor.

It is most essential the examiner discuss the underlying medical rationale for all opinions expressed, if necessary citing specific evidence in the file supporting conclusions.

3.  Ensure the examination report addresses all relevant considerations concerning the impact of the hearing loss and tinnitus on the Veteran's employability.  If the report does not contain this necessary information, return it as inadequate for correction.  38 C.F.R. § 4.2.

4.  Then readjudicate the Veteran's claim for a TDIU in light of this and all other additional evidence.  In readjudicating this claim, please note that his 
service-connected hearing loss and tinnitus arise from a common etiology and, therefore, are considered one collective disability under 38 C.F.R. § 4.16(a) for the purpose of determining whether the Veteran satisfies the threshold minimum rating requirements of this subpart of this VA regulation.

If this claim continues to be denied, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



